

114 S3288 IS: Improving Access to Farm Conservation Act of 2016
U.S. Senate
2016-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3288IN THE SENATE OF THE UNITED STATESSeptember 6, 2016Ms. Klobuchar (for herself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Food Security Act of 1985 to exempt certain recipients of Department of Agriculture
			 conservation assistance from certain reporting requirements, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Improving Access to Farm Conservation Act of 2016. 2.Exemption for certain recipients of Department of Agriculture conservation assistance from certain reporting requirementsSection 1244 of the Food Security Act of 1985 (16 U.S.C. 3844) is amended by adding at the end the following:
			
				(m)Exemption from certain reporting requirements
 (1)Definition of exempted producerIn this subsection, the term exempted producer means a producer or landowner eligible to participate in any conservation program administered by the Secretary.
 (2)ExemptionNotwithstanding the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282; 31 U.S.C. 6101 note), the requirements of parts 25 and 170 of title 2, Code of Federal Regulations (and any successor regulations) shall not apply with respect to assistance received by an exempted producer from the Secretary, acting through the Natural Resources Conservation Service..